419 F.2d 931
Michael CARNEY, Appellant,v.STATE OF NEW JERSEY DEPARTMENT OF INSTITUTIONS, Commissioner Lloyd McCorkle; Warden of Jamesburg Home for Boys, Superintendent Huston; Jamesburg Home for Boys Nurse, Miss Grant; Jamesburg Home for Boys Institutional Doctor, Doctor Zach; Board of Claims Committee of the New Jersey Legislature, Acting Director, William Kurtz.
No. 17974.
United States Court of Appeals Third Circuit.
Submitted on Briefs November 17, 1969.
Decided December 9, 1969.

Michael Carney, pro se.
Joseph T. Maloney, Dept. of Institutions and Agencies, Trenton, N. J. (Arthur J. Sills, Atty. Gen. of New Jersey, by Eugene T. Urbaniak, Deputy Atty. Gen., Trenton, N. J., on the brief) for appellees.
Before HASTIE, Chief Judge, and VAN DUSEN and ADAMS, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
The district court dismissed this action for personal injury sustained in New Jersey on several grounds, among them that the suit is barred by a two-year period of limitations imposed by the applicable New Jersey statute. N.J.S.A. 2A:14-2. On the undisputed facts we agree with the district court that the New Jersey statute of limitations bars this action.


2
The judgment will be affirmed.